DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/2/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 8, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gamelin et al. (US 2006/0115888) in view of Yusof et al.(Lab on a Chip).
 	With respect to claim 1, the reference of Gamelin et al. discloses an electroporation system (Figs. 1 and 2) that includes a well plate (2) that includes wells (4)(Fig. 1), each well including: an interior formed by first and second sidewalls and a floor (¶[0030]); a first electrode (12) adjacent the interior and which extends along an interior side surface of the first sidewall (¶[0032], [0033] and [0035]); and a second electrode (14) adjacent the interior and which extends along an interior side surface of the second sidewall, the second electrode being spaced from the first electrode by the floor (¶[0032], [0033] and [0035]), the first electrode and the second electrode to apply an electrostatic field across the well (¶[0054]).
	While the reference of Gamelin et al. discloses the use of cells in the wells (¶[0050]-[0051]), a plate handler, and a computer/controller (Fig. 2)(¶[0066] and [0091]) and is silent as to how the cells are provided in the wells of the system, claim 1 differs by reciting that the system includes a dispenser for dispensing cells and a dispenser-well positioning system that includes a controller and an actuator.
	The reference of Yusof et al. discloses that it is known in the art to precisely dispense cells in the wells of a microplate using a single cell manipulator system (Fig. 1).  The system includes a dispenser (droplet generator)(page 2448, 2.1) that can dispense a cell having a diameter into each of the wells of a microplate.  The reference of Yusof et al. also discloses a dispenser-well positioning system that includes a motorized stage (well support and actuator) and related controller (Fig. 1 and page 2449, 2.6).
	In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ the cell dispenser and positioning system disclosed by the reference of Yusof et al. to dispense the cells to be treated in the system of the primary reference of Gamelin et al. for the known and expected result of providing an art recognized means for the precise positioning of cells within a microplate device. In the absence of further positively recited structure, the system resulting from the combination of the references as discussed above would be structurally capable of dispensing a cell at a location spaced from the first and second electrode by a distance of at least 5 times the diameter of the cell as intended by claim 1.  Note the controller and actuator suggested by the reference of Yusof et al. is structurally capable of being programmed to dispense a cell by a distance of at least 5 times the diameter of the cell.
	With respect to claim 2, the system resulting from the combination of the references as discussed above with respect to claim 1 would include a fluid jetting dispenser (page 2448, 2.1, of Yusof et al.).  Note, the electrodes of the reference of Gamelin et al. when coated on the walls or incorporated in the walls as disclosed (¶[0033]) would be directly exposed to the contents of the wells. 
	With respect to claim 8, the system resulting from the combination of the references as discussed above with respect to claim 1 would include a fluid jetting dispenser that can count or determine the number of cells dispensed into each of the wells (page 2448, 2.2, of Yusof et al.).
	With respect to claim 9, the reference of Gamelin et al. discloses that the pulse generator or controller of the system can independently address each well such that they can be independently energized (¶[0036] and [0044]).  The disclosed controller is structurally capable of being programmed to provide the intended use of claim 9.
	With respect to claim 16, the reference of Gamelin et al. discloses that the first electrode (12) and the second electrode (14) of each well (4) respectively extend along the first and second sidewalls (¶[0033] and [0035]) and out of each well and along an exterior surface of a member of the well plate to provide electrical connections (¶[0054]), and the first and second electrodes are electrically isolated from one another and separated by the floor (¶[0030], [0033] and [0035]).

Claims 3, 10-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gamelin et al. (US 2006/0115888) in view of Yusof et al.(Lab on a Chip) taken further in view of Pepper et al. (IEEE EMBS).
The combination of the references of Gamelin et al. and Yusof et al. has been discussed above with respect to claims 1 and 2.
While the structure resulting from the combination of the references as discussed above with respect to claims 1 and 2 includes a fluid jetting dispenser with a nozzle (pg. 2448, 2.1, of Yusof et al.), claim 3 differs by reciting that the nozzle includes a thermal resistive fluid actuator.
The reference of Pepper et al. discloses that it is known in the art to employ a fluid jetting dispenser (inkjet cartridge) that includes a thermal resistive fluid actuator (pg. 6002, “A. Cell Delivery System).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ a thermal inkjet cartridge to dispense the cells of the system of the modified primary reference for the known and expected result of providing an alternative means recognized in the art to dispense the cells into the wells while providing the benefits associated with the dispensing system of the reference of Pepper et al. which includes increased flexibility and extensibility (pg. 6002, col. 1, ¶ 1).  Note the controller and actuator suggested by the reference of Yusof et al. is structurally capable of being programmed to dispense a cell by a distance of at least 5 times the diameter of the cell.
With respect to claim 10, the reference of Gamelin et al. discloses an electroporation system (Figs. 1 and 2) that includes a well plate (2) that includes wells (4) (Fig. 1), each well including: an interior; a first electrode (12) adjacent the interior and which extends along an interior side surface of the first sidewall (¶[0032], [0033] and [0035]); and a second electrode (14) adjacent the interior and which extends along an interior side surface of the second sidewall, the second electrode being spaced from the first electrode by the floor (¶[0032], [0033] and [0035]), the first electrode and the second electrode to apply an electrostatic field across the well (¶[0054]), a computer/controller (Fig. 2)(¶[0066] and [0091]) outputs control signals forming an electrostatic field within each of the wells.
	While the reference of Gamelin et al. discloses the use of cells in the wells (¶[0050]-[0051]), a plate handler, and a computer/controller (Fig. 2)(¶[0066] and [0091]) and is silent as to how the cells are provided in the wells of the system, claim 10 differs by reciting that the system includes a dispenser for dispensing cells and a dispenser-well positioning system that includes a controller and an actuator.
	The reference of Yusof et al. discloses that it is known in the art to precisely dispense cells in the wells of a microplate using a single cell manipulator system (Fig. 1).  The system includes a dispenser (droplet generator)(page 2448, 2.1) that can dispense a cell having a diameter into each of the wells of a microplate.  The reference of Yusof et al. also discloses a dispenser-well positioning system that includes a motorized stage (well support and actuator) and related controller (Fig. 1 and page 2449, 2.6).
	In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ the cell dispenser and positioning system disclosed by the reference of Yusof et al. to dispense the cells to be treated in the system of the primary reference of Gamelin et al. for the known and expected result of providing an art recognized means for the precise positioning of cells within a microplate device. 
	Claim 10 further differs by reciting that the system includes reservoirs containing different types of cells.
	The reference of Pepper et al. discloses that it is known in the art to provide a system for dispensing cells with multiple reservoirs containing different types of cells (page 6002, “A. Cell Delivery System”, and page 6004, “2) Dual Cell Patterning: Co-Culture”).
	In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the system of the modified primary reference with multiple reservoirs containing different cells for the known and expected result of using an art recognized means for providing different cells to the microwells for positioning and exposing different cells to electroporation conditions.  Note the controller and actuator suggested by the reference of Yusof et al. is structurally capable of being programmed to dispense a cells as intended in claim 10.
	With respect to claim 11, in the absence of further positively recited structure, the system resulting from the combination of the references as discussed above would be structurally capable of dispensing a cell at a location spaced from the first and second electrode by a distance of at least 10 times the diameter of the cell as intended by claim 10 because the controller and actuator suggested by the reference of Yusof et al. is structurally capable of being programmed to dispense a cell by a distance of at least 10 times the diameter of the cell.  Also, the reference of Yusof et al. also discloses a dispenser-well positioning system that includes a motorized stage (well support and actuator) and related controller (Fig. 1 and page 2449, 2.6).
With respect to claim 12, the reference of Gamelin et al. discloses that the pulse generator or controller of the system can independently address each well such that they can be independently energized (¶[0036] and [0044]).  The disclosed controller of Gamelin et al. is structurally capable of being programmed to provide the intended use of claim 12.
With respect to claim 13, the system resulting from the combination of the references as discussed above with respect to claim 10 would include a fluid jetting dispenser (page 2448, 2.1, of Yusof et al.).
With respect to claim 20, the reference of Gamelin et al. discloses that the first electrode (12) and the second electrode (14) of each well (4) respectively extend along the first and second sidewalls (¶[0033] and [0035]) and out of each well and along an exterior surface of a member of the well plate to provide electrical connections (¶[0054]), and the first and second electrodes are electrically isolated from one another and separated by the floor (¶[0030], [0033] and [0035]).  The disclosed controller of Gamelin et al. is structurally capable of being programmed to provide the intended use of claim 20.

Claims 4 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gamelin et al. (US 2006/0115888) in view of Yusof et al.(Lab on a Chip) taken further in view of Kowallis et al.(US 2002/0094578).
The combination of the references of Gamelin et al. and Yusof et al. has been discussed above with respect to claim 1.
While the structure resulting from the combination of the references discussed above with respect to claim 1 encompasses a device that includes a well support, an actuator to move the well support relative to the dispenser and a controller to control the actuator ((Fig. 1 and page 2449, 2.6, of Yusof et al.), claims 4 and 17 differ by reciting that the well support includes at least one datum surface that contacts the well plate to position each of the wells at a predetermined position and the controller controls the actuator and dispenser positions based upon a position of the datum surface.
The reference of Kowallis et al. discloses that it is known in the art to provide a well support (16) with at least one datum surface (22) that contact a well plate (12) so as to fix the position of all of the plate’s wells at known locations with respect to defined coordinates wherein the controller can effect movement of a sample-handling device (¶[0040]).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the system of the modified primary reference with datum surfaces on the well support for the known and expected result of ensuring precise positioning of the well plate within the dispensing system for the benefits disclosed by the reference of Kowallis et al., including proper alignment of the wells within the system (¶[0005]-[0006]).
With respect to claim 18, the reference of Kowallis et al. discloses that the datum surface (22) is a protuberance (24) projecting along a top side of the well support (16) wherein the well plate includes at least one detent (defined by structures (14a)) that extends into an underside of the well plate (12).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gamelin et al. (US 2006/0115888) in view of Yusof et al.(Lab on a Chip) and Kowallis et al.(US 2002/0094578) taken further in view of Nishiyama et al.(J. Biomed. Eng.).
The combination of the references of Gamelin et al., Yusof et al. and Kowallis et al. has been discussed above with respect to claim 4.
While the structure resulting from the combination of the references discussed above with respect to claim 4 encompasses a device that includes a well support with at least one datum surface, an actuator to move the well support relative to the dispenser and a controller to control the actuator ((Fig. 1 and page 2449, 2.6, of Yusof et al.), claims 5 and 6 differ by reciting that the system further includes an additional actuator to move the dispenser.
The reference of Nishiyama et al. discloses that it is known in the art to provide a cell dispensing device wherein the cell dispenser is supported to be moved by an actuator (Fig. 5 and pg. 035001-3, 2.3)
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the cell dispenser of the modified primary reference with an actuator device for moving the dispenser relative to the well plate for the known and expected result of providing an alternative or additional means recognized in the art for positing the well plate and dispenser with respect to one another.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gamelin et al. (US 2006/0115888) in view of Yusof et al.(Lab on a Chip) taken further in view of Kiyota (US 2012/0194664) and Roach et al.(US 2001/0005489).
The combination of the references of Gamelin et al. and Yusof et al. has been discussed above with respect to claim 1.
While the structure resulting from the combination of the references discussed above with respect to claim 1 encompasses a device that includes a well support, an actuator to move the well support relative to the dispenser and a controller to control the actuator ((Fig. 1 and page 2449, 2.6, of Yusof et al.), claim 7 differs by reciting that the system further includes a sensor to sense the positioning of the well plate which indicates the position of the well plate to the controller.
The reference of Ohta et al. discloses that it is known in the art to provide a well positioning system (100) with a sensor (111) to sense the positioning of a well plate (100) wherein the sensor is used with the actuator and controlling of the positioning system to control the movement and position of the well plate (100) (col. 3, lines 1-19).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the system of the modified primary reference with sensor for sensing the position of the well plate for the known and expected result of ensuring precise positioning of the well plate within the dispensing system for proper alignment of the wells within the system.
While the structure resulting from the combination discussed above would include the use of a position sensor, Claim 7 further differs by reciting that the position sensor is a photo emitter-detector arrangement or electric contacts or switches.
The reference of Roach et al. discloses that optical and mechanical position sensors are known in the art for signaling a controller the exact positions between a pipet device and a well plate (¶[0058]).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ an optical sensor system in the system of the modified primary reference for the known and expected result of providing an art recognized means for ascertaining the exact position of a well plate relative to a dispensing device.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gamelin et al. (US 2006/0115888) in view of Yusof et al.(Lab on a Chip) and Pepper et al. (IEEE EMBS) taken further in view of Kowallis et al.(US 2002/0094578).
The combination of the references of Gamelin et al., Yusof et al. and Pepper et al. has been discussed above with respect to claim 10.
While the structure resulting from the combination of the references discussed above with respect to claim 10 encompasses a device that includes a well support, an actuator to move the well support relative to the dispenser and a controller to control the actuator ((Fig. 1 and page 2449, 2.6, of Yusof et al.), claim 19 differs by reciting that the well support includes at least one datum surface that contacts the well plate to position each of the wells at a predetermined position and the controller controls the actuator and dispenser positions based upon a position of the datum surface.
The reference of Kowallis et al. discloses that it is known in the art to provide a well support (16) with at least one datum surface (22) that contact a well plate (12) so as to fix the position of all of the plate’s wells at known locations with respect to defined coordinates wherein the controller can effect movement of a sample-handling device (¶[0040]).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the system of the modified primary reference with datum surfaces on the well support for the known and expected result of ensuring precise positioning of the well plate within the dispensing system for the benefits disclosed by the reference of Kowallis et al., including proper alignment of the wells within the system (¶[0005]-[0006]).

Response to Arguments
Claim Interpretation
Claims 1 and 11 no longer invoke 35 USC 112(f) in view of the amendments to claims 1 and 11 and related comments on page 9 of the response dated 6/14/2022.

Claim Rejections under 35 USC 112
The rejections of claims 9, 11 and 12 under 35 USC 112(b) have been withdrawn in view of the amendments to claims 1, 9, 11 and 12 and related comments on page 9 of the response dated 6/14/2022.

Claim Rejections under 35 USC 103
With respect to the rejection of Claims 1, 2, 8 and 9 under 35 U.S.C. 103 as being unpatentable over Gamelin et al. (US 2006/0115888) in view of Yusof et al.(Lab on a Chip), Applicants argue that the rejection is improper for the following reasons:
i) Applicant respectfully traverses the § 103 rejections of claims 1, 2, 8, and 9, as the Gamelin reference, alone or in combination with the Yusof reference, does not teach or suggest the claimed invention as a whole, at least as recited by independent claim 1, from which claims 2 and 8-9 depend. For example, the Gamelin reference and Yusof reference do not teach or suggest a dispenser-well positioning system that aligns each well and the dispense such that the dispenser dispenses the cell into each well at a location spaced from the first electrode and the second electrode by a distance of at least 5 times the diameter of the cell. Based on at least the above, Applicant respectfully requests reconsideration and withdrawal of the § 103 rejections of claims 1, 2, 8, and 9.
ii) Notwithstanding the traversal, and solely in the interest of facilitating compact prosecution, Applicant has amended independent claim 1 and various dependent claims, to further clarify the distinction, including clarifying that the first and second electrodes respectively extend along interior side surfaces of the first and second sidewalls of the wells and are separated by the floor. Various dependent claims are further amended or added to clarify the first and second electrodes are directly exposed to contents of the wells (claim 2), the first and second electrodes may be differently charged based on cell types of cells within each well (claim 9 and 12), the first and second electrodes further extend along an exterior surface of a member of the well plate (claims 16 and 20), and that the dispenser-well positioning system comprises datum surface(s) to contact the well plate, such as a detent or protuberance (claims 18-19). Support for the claim amendments and newly recited claims is provided throughout the originally filed specification, as exemplified, for example, at least at paras. 00026-00027, 00032, 00036-00041, 00062, and 00072.

	In response, the Examiner maintains that the rejection of claims 1, 2, 8 and 9 over the combination of the references of Gamelin et al. (US 2006/0115888) in view of Yusof et al.(Lab on a Chip) is proper for the following reasons:
In response to argument i) above, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the structure resulting from the combination of the references of Gamelin et al. and Yusof et al. would include a dispenser with a controller and actuator wherein the controller is structurally capable of being programmed to dispense cells in the well at a location spaced from the first and second electrode by a distance of at least 5 times the diameter of the cell.  Note, the positively recited structure of instant claim 1 only recites a controller and actuator.  Nothing in the instant claim language requires that the controller is programmed or configured to perform the specific intended use of claim 1.
In response to argument ii), as indicated in the revised rejection of claim 1, the reference of Gamelin et al. discloses that the electrodes extend along interior side surfaces of the first and second sidewalls of the wells and are separated by the floor.

With respect to the additional rejections of claims 3-7 and 10-13 which include the combination of the references of Gamelin et al. (US 2006/0115888) and Yusof et al.(Lab on a Chip) with additional references, Applicants argue that the additional references fail to cure the deficiencies of the combination of the references of Gamelin et al. and Yusof et al. as applied to claim 1 (pages 10-12 of the response dated 6/14/2022).
In response, the Examiner maintains that the combination of the references of Gamelin et al. and Yusof et al. meet the limitations of claim 1 for reasons already of record.  The additional references were cited to address the additional claim limitations not recited in claim 1 and were not intended to address the limitations of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference of Kiyota (US 2012/0194664) is cited as prior art which includes a datum sensor (83/32a) for positioning a culture plate within a support plate.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB